Citation Nr: 0809626	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration to the little (fifth) finger of the right hand.

2.  Entitlement to a compensable rating for residuals of a 
laceration to the index finger of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to October 
1978 and February 1980 to September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for residuals of a 
laceration to the little (fifth) finger of the right hand and 
granted service connection at a noncompensable disability 
rating for residuals of a laceration to the index finger of 
the right hand.

In July 2006, the Board remanded this case for further 
development; it is again before the Board for appellate 
review.

The issue of entitlement to service connection for residuals 
of a laceration to the little (fifth) finger of the right 
hand is addressed in the REMAND portion of the decision below 
and is REMANDED to the Agency of Original Jurisdiction (AOJ) 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected residuals of a laceration to 
the index finger of the right hand are not manifested by 
limitation of motion of the index finger with a gap of one 
inch (2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by 
more that 30 degrees. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a laceration to the index finger of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.10, 
4.104, Diagnostic Codes 7805-5229 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran received this notice in 
February 2007, after the initial unfavorable AOJ decision.  
However, the veteran is challenging the initial evaluation 
and effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA 
examination reports and lay statements have been associated 
with the file.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Because this appeal 
involves an initial rating for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
 
When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran contends that a compensable disability rating 
should be assigned for his residuals of a laceration to the 
index finger of the right hand to reflect more accurately the 
severity of his symptomatology.  His right index finger 
disability is rated under Diagnostic Codes 7805-5229, for 
scars and limitation of motion of individual digits, 
respectively.  

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders, including scars, were amended.  
These changes became effective on August 30, 2002.  See 67 
Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2007)).  The veteran's service-connected scar, 
however, has been evaluated under Diagnostic Code 7805, which 
remained unchanged under the new version of 38 C.F.R. § 
4.118.  Under Diagnostic Code 7805, scars (not otherwise 
specified) are rated based on limitation of function of the 
part affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002 and 2007).

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002).  Under the rating criteria that became effective 
August 26, 2002, these Diagnostic Codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or 
long finger and ring or little finger, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2007)

The veteran is rated under the current Diagnostic Code 5229, 
for limitation of motion of the index or long finger, which 
indicates that a noncompensable rating is warranted for 
limitation of motion of either index or long finger if there 
is a gap of less than one inch (2.5 centimeters) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees.  A 10 percent rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (2007).

A January 2003 VA examination reflected that the veteran 
reported he had an accident when he was a flight line 
mechanic in service and had an injury to his right hand, a 
laceration across the right index finger and the fifth digit 
on his right hand.  He also reported that he had worked in 
the food service industry and had a work-related accident for 
which he was seeking benefits.  He stated he hurt his back 
and head when he fell.  Upon examination, the veteran had a 
scar on his right hand from the laceration extending from the 
base of the palmer surface of the index finger on the right 
hand and circumvents the right finger just above the 
metacarpophalangeal (MCP) joint, approximately six 
centimeters into the dorsal aspect of the finger.  It was 
slightly hyperpigmented, nontender to palpate today and the 
skin is intact.  The veteran stated that it last opened up a 
year prior when he was working.  The veteran maintained 
sensation to light touch in his fingers and his right hand.  
His grip was strong and he could touch thumb to all 
fingertips.  The diagnosis was status post laceration to the 
index finger, right hand.

A June 2007 VA examination reflects that the veteran denied 
joint pain or any other pain in his hands, along with flare-
ups and parasthesias.  The only sensory abnormality was 
numbess in the scars of his hands.  The examiner noted that, 
other than the nerves in the area of the scars, no other 
nerves were involved.  Upon examination, the gap between the 
palm and fingers, then attempting to make a fist, was one 
centimeter on the left and no gap on the right for the index 
finger.  When the fingers of both hands were resting palms 
down on a surface, the little finger of the right hand was at 
approximately a 30 degree angle, with the majority of the 
fingers resting two centimeters above the surface.  
Metacarpophalangeal joint flexion was 30 degrees in all 10 
fingers, proximal interphalangeal joint flexion was 30 
degrees in all ten fingers and thumb abduction and rotation 
were within normal limits, bilaterally.  The 
metacarpophalangeal joint was zero to 90 degrees of flexion 
bilaterally and the proximal interphalangeal joint was zero 
to 70 or 80 degrees of flexion in all fingers except the 
right little finger, where due to the severing of the tendon 
required for flexion, there is no active range of motion.  
The gap, in inches, between the tip of the thumb and the 
fingers was zero, between the tips of the fingers and the 
proximal transverse crease of the palm was zero and between 
the thumb pad and the fingers with the thumb attempting to 
oppose the fingers was zero.  The veteran had normal strength 
for pushing, pulling and twisting and normal dexterity for 
twisting, probing, writing, touching and expression.  There 
were no changes in range of motion with movement against 
gravity and against strong resistance and there was no 
additional limitation of motion following repetitive use on 
examination.  Contemporaneous x-rays revealed no fracture or 
dislocation of both hands, and minimal degenerative changes 
in both hands.  The diagnosis was residuals of lacerations to 
right index finger.  There was no evidence of ankylosis, 
clinically significant arthritis or other bony abnormality.  
Degenerative changes noted on both hands have no clinical 
manifestations and there was no difference between the 
injured fingers and the other fingers.  

A contemporaneous peripheral nerves examination showed that 
the veteran noted numbness in the scars on his right second 
and fifth digits.  There was no pain and no flareups.  The 
veteran was able to accomplish his daily activities.  The 
nerves affected were the small superficial nerves in the area 
of the scars.  Sensation to temperature, monofilament and 
vibration were normal throughout the hands bilaterally, 
except in the area of the scars, where sensation to 
monofilament was reduced.  Motor examination was normal with 
the exceptions of the abnormalities at the severed fifth 
distal interphalangeal (DIP) tendon.  There was no muscle 
wasting or atrophy and the joints were not affected.  The 
diagnosis was a normal neurologic examination of the hands.

Based on the evidence of record, the veteran's right index 
finger disorder does not warrant a compensable disability 
rating under Diagnostic Code 5229 for limitation of motion of 
the index finger.  To warrant a higher disability rating, the 
veteran's index finger disability would need to show a gap of 
one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.   The veteran's service-connected right index 
finger disability is not manifested by this symptomatology.  
In the January 2003 examination, the veteran's grip was 
strong and he could touch thumb to all fingertips.  In the 
June 2007 examination, the examiner noted that the 
metacarpophalangeal joint was zero to 90 degrees of flexion 
bilaterally and the proximal interphalangeal joint was zero 
to 70 or 80 degrees of flexion in his right index finger and 
that the gap, in inches, between the tip of the fingers and 
the proximal transverse crease of the palm was zero.  The 
veteran had full extension of his right index finger and no 
gap between the fingertip of the right index finger and the 
transverse crease of the palm.  As such, a higher rating is 
not possible under Diagnostic Code 5229.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229.

The Board has considered rating the veteran's service-
connected right index finger disability under other 
diagnostic codes pursuant to the current and prior criteria 
for rating finger disabilities.  However, as noted above, the 
only other diagnostic code contemplating a right index finger 
disability is based upon ankylosis of the finger, and there 
is no evidence that the veteran has ankylosis of his right 
index finger.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (2002 
and 2007).

Finally, the Board has considered other diagnostic codes for 
rating the veteran's right index finger scar.  However, in 
terms of the rating criteria in effect before August 30, 
2002, his scar is not disfiguring of the face, head or neck, 
is not a result of a burn, is not poorly nourished with 
repeated ulceration and is not tender or painful on objective 
demonstration.  38 C.F.R. § 7800, 7801, 7802, 7803, 7804 
(2002).  In terms of the current rating criteria for scars, 
his scar does not cause limitation of motion, does not cover 
an area of 144 square inches, is not unstable or painful on 
examination.  38 C.F.R. § 7800, 7801, 7802, 7803, 7804 
(2007).  

The Board finds that the medical evidence demonstrates 
consistently and throughout that, over the relevant appeals 
period, the veteran meets the criteria for a noncompensable 
disability rating for his right index finger disability.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.  Fenderson, supra.  

There is no evidence of record that the veteran's service-
connected residuals of a laceration to the index finger of 
the right hand cause marked interference with employment, or 
necessitate frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  Therefore, it is not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  Thus, the preponderance of the 
evidence is against the assignment of a compensable 
disability rating for the veteran's residuals of a laceration 
to the index finger of the right hand.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

A compensable rating for residuals of a laceration to the 
index finger of the right hand is denied.




REMAND

In order to evaluate the veteran's claim for entitlement to 
service connection for residuals of a laceration to the 
little (fifth) finger of the right hand, and pursuant to the 
Board's July 2006 Remand, the veteran was afforded VA 
examinations of his right hand in June 2007.  The examiner 
noted in the report that the veteran had reported that his 
right fifth finger injury happened in service simultaneously 
with his right index finger injury.  After the veteran left 
the examination, the examiner realized that a right fifth 
finger injury was not reflected in the service medical 
records and attempted to contact the veteran for an 
explanation of the contradiction.  Several attempts were made 
with no response from the veteran, and the examiner rendered 
the opinion that it was less likely than not that the 
residuals to the right fifth finger occurred while in 
service.  

A supplemental statement of the case  was issued in September 
2007, which readjudicated the case, taking into account the 
June 2007 opinion.  However, it appears that a July 2007 
addendum to this opinion was added to the claims file after 
the September 2007 supplemental statement of the case and 
therefore was not included in the evidence or readjudication.  
As such, on remand, the AOJ must readjudicate the claim and 
issue a supplemental statement of the case, taking into 
account the July 2007 addendum to the June 2007 VA 
examinations.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the 
appellant's claim seeking entitlement to 
service connection for residuals of a 
laceration to the little (fifth) finger 
of the right hand, taking into account 
the July 19, 2007 addendum to the 
previous examinations.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


